Citation Nr: 0818026	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from March 
1959 to December 1962 and on continuous active duty in the 
National Guard from May 1985 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for a left ear hearing loss and tinnitus.  In a January 2007 
rating decision issued in February 2007, the RO granted 
service connection for a left ear hearing loss.  As such, 
this issue is not before the Board.

The veteran appeared and testified at a personal hearing 
(Travel Board hearing) in December 2007 before the 
undersigned Acting Veterans Law Judge sitting at North Little 
Rock, Arkansas.


FINDING OF FACT

The veteran was exposed to acoustic trauma of artillery fire 
during active service; experienced tinnitus in service in the 
National Guard; bilateral tinnitus has been continuous since 
service separation; and the weight of the competent medical 
evidence is in relative equipoise on the question of whether 
the currently diagnosed tinnitus is related to in-service 
acoustic trauma. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VA notice and duty to assist letter dated in December 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the underlying benefits 
sought, of what VA would do or had done, and what evidence 
the appellant should provide, informed the appellant that it 
was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the appellant to send to VA any evidence in 
his possession that pertained to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran was not provided with such notice; however the 
veteran had the right to appeal his disability rating or 
effective date assigned by the RO.

VA has also fulfilled the duty to assist the veteran, 
including by obtaining evidence and affording the veteran a 
VA examination and medical opinion.  Because the full 
benefits sought on appeal (service connection for tinnitus) 
are being granted by this Board decision, no further notice 
or assistance to the appellant is required.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
personal hearing testimony and submission of statements and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis 
and organic diseases of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement. Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The veteran contends that he was exposed to loud noises 
during service, and has tinnitus that began during active 
duty while in the National Guard from May 1985 to February 
2001.  The veteran is service connected for left ear hearing 
loss due to in-service noise exposure.  The veteran has 
testified under oath at the personal hearing that he began 
experiencing tinnitus during his time in the National Guard.  

After a review of all the evidence of record, the Board finds 
that the veteran was exposed to acoustic trauma in service of 
exposure to weapons fire (rifle and handgun), artillery 
(cannon) fire, and munitions explosions during the Gulf War.  
The Board finds credible the veteran's testimony of tinnitus 
in service, and continuous post-service symptoms of tinnitus.  

The remaining questions are whether the veteran now has a 
current disability of tinnitus, and whether the current 
tinnitus is related by competent evidence to the in-service 
exposure to acoustic trauma.  The record contains a January 
2007 VA examination report that reflects a current diagnosis 
of tinnitus, as well as the veteran's credible reports and 
testimony regarding the presence of tinnitus.  The Federal 
Circuit has recently held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, No. 07-7029, 2007 WL 
1892301 (Fed. Cir. July 3, 2007).  

On the question of relationship of tinnitus to service, the 
veteran has credibly testified of in-service tinnitus, 
continuous post-service tinnitus, and that he currently has 
tinnitus.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where there is of record lay 
evidence of in-service tinnitus, and of tinnitus ever since 
service, and medical evidence of a current diagnosis, such 
evidence suffices to indicate that disability may be 
associated with active service.  Charles v. Principi, 16 Vet. 
App 370, 374 (2002).  

On the question of relationship of tinnitus to service, the 
record includes a January 2007 VA opinion that the veteran's 
tinnitus was not related to active duty service; however, for 
the reasons explained, the Board finds that this opinion is 
of no probative value.  The basis for the January 2007 
opinion was that the onset of tinnitus was "nine to ten 
years after his active duty period"; however, the history as 
recorded and relied upon by the VA examiner in forming this 
opinion is inaccurate.  The history from the veteran as 
recorded by the VA examiner was that the veteran reported the 
tinnitus started six to seven years prior to the examination.  
The examiner deduced that this onset date would have been 
approximately 1999 or later.  

The January 2007 VA examiner noted that the veteran's 
tinnitus began in approximately 1999 or later, while the 
veteran has testified that tinnitus began while on active 
duty.  Such a history of active service as relied upon by the 
VA examiner in January 2007 is inaccurate.  Even the 
examination report reflects that the veteran was on active 
duty from 1959 to 1962 in the Air Force, that he joined the 
National Guard in 1985, and that he was deployed during the 
Gulf War from 1990 to 1991.  In terms of the veteran's active 
duty status while in the National Guard, this is inaccurate.  
The veteran has credibly testified that he was on continuous 
active duty from 1985 to 2001 while in the National Guard.  
Such an opinion based upon an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  



Based on this evidence, the Board finds that the weight of 
the competent medical evidence is in relative equipoise on 
the question of whether the veteran's currently tinnitus 
began during service.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that tinnitus was incurred 
in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102.


ORDER

Service connection for tinnitus is granted.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


